Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Contacts: Robert Erwin President iBio, Inc. 302-355-2335 rerwin@ibioinc.com Eric Goldman (Media) Vice President Rx Communications, Inc. 917-322-2563 egoldman@rxir.com FOR IMMEDIATE RELEASE iBio to Present at Noble Financial Sixth Annual Equity Conference  ONTRACK 2010 NEWARK, DE  June 4, 2010  iBio, Inc. (OTCBB: IBPM) today announced that Robert Erwin, President, and Dr. Vidadi Yusibov, Chief Scientific Officer, will make a presentation regarding the business strategy, technology, and financial outlook of the Company at the Noble Financial Sixth Annual Equity Conference at 8:30 am EDT on June 7, 2010, at the Hard Rock Hotel in Hollywood, Florida. The Company will discuss the significance of the opening of the new cGMP pilot manufacturing facility in Delaware by iBios R&D collaborator, the Fraunhofer USA Center for Molecular Biotechnology (FhCMB). This first-in-kind facility operates robotically to manufacture vaccines and therapeutic proteins using the iBioLaunch platform technology and is currently producing vaccine active ingredients for upcoming Phase 1 clinical trials. Bringing this facility online is a significant step forward in the deployment of iBios technology for both commercial and national security applications. The Company will also provide updates on recent developments of importance to the value of the Companys core technology assets and business prospects and discuss its program for licensing its proprietary iBioLaunch platform. Important developments include the recent issuance of three new U.S. patents covering various aspects of the iBioLaunch platform, completion of a pre-IND meeting with the FDA by FhCMB, and preparation for Phase 1 clinical trials of both avian influenza and H1N1 influenza vaccines which are expected to be completed by early 2011. The presentation will be webcast - audio / video / PowerPoint - live, and available for viewing through the Noble Financial websites www.ontrack10.com , or www.nobleresearch.com
